Alejandro Cardenas appeals, pro se, from a judgment of a single justice of this court denying his petition for relief pursuant to G. L. c. 211, § 3. He had sought relief from alleged inaction in the Superior Court in scheduling and acting on various motions that he had filed in a civil matter pending in that court. The case is now before us pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Cardenas failed to create a record before the single justice substantiating his allegations. Absent were copies of relevant motions and other materials, e.g., the written correspondence he claims he had with the clerk-magistrate and with the Chief Justice for Administration and Management of the Trial Court. On this record, the single justice neither abused her discretion nor otherwise erred in denying Cardenas’s request to invoke this court’s extraordinary superintendence power. See Gorod v. Tabachnick, 428 Mass. 1001, cert. denied, 525 U.S. 1003 (1998); Matthews v. D’Arcy, 425 Mass. 1021, 1022 (1997).

Judgment affirmed.